                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALAH DAYWALT,                              )
                                           )
                    Plaintiff,             )
                                           )
      v.                                   )          1:20CV277
                                           )
KILOLO KIJAKAZI,                           )
Acting Commissioner of Social              )
Security,                                  )
                                           )
                    Defendant.1            )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Alah Daywalt, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying      Plaintiff’s      claim     for   Supplemental    Security

Income     (“SSI”).      (Docket   Entry       1.)    Defendant   has   filed     the

certified administrative record (Docket Entry 11 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 13, 15; see also Docket Entry 14 (Plaintiff’s Memorandum);

Docket     Entry    16    (Defendant’s         Memorandum);    Docket     Entry    17

(Plaintiff’s Reply)).          For the reasons that follow, the Court

should enter judgment for Defendant.




      1
        President Joseph R. Biden, Jr., appointed Kilolo Kijakazi as the Acting
Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew M. Saul as the Defendant in this suit. Neither the Court nor the parties
need take any further action to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 1 of 38
                         I.   PROCEDURAL HISTORY

     Plaintiff applied for SSI, alleging a disability onset date of

January 5, 2016 (Tr. 177-86) and, upon denial of that application

initially (Tr. 68-80, 95-98), and on reconsideration (Tr. 81-94,

106-15),     Plaintiff   requested   a   hearing   de   novo    before   an

Administrative Law Judge (“ALJ”) (Tr. 116-18).            Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 28-67.)     The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.          (Tr. 9-27.)        The Appeals

Council denied Plaintiff’s request for review (Tr. 1-6, 173-76),

thereby making the ALJ’s ruling the Commissioner’s final decision

for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings, later adopted by the Commissioner:

     1.      [Plaintiff] has not engaged in substantial gainful
             activity since March 22, 2016, the application
             date.

     2.      [Plaintiff] has the following severe impairments:
             diabetes mellitus, hyperlipidemia, status post
             [cerebrovascular accident (“CVA”)] with residual
             hemiparesis; obesity; coronary artery disease,
             status post myocardial infarction and status post
             [automated implantable cardioverter defibrillator
             (“AICD”)] placement.

     . . .

     3.    [Plaintiff] does not have an impairment or
            combination of impairments that meets or medically
            equals the severity of one of the listed
            impairments in 20 C.F.R. Part 404, Subpart P,
            Appendix 1.


                                     2




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 2 of 38
       . . .

       4.      . . . [Plaintiff] has the residual functional
               capacity to perform light work . . . except
               frequent climbing of ramps and stairs, but only
               occasional climbing of ladders (up to 4-vertical
               feet in height). No climbing of higher ladders or
               of ropes or scaffolds of any height.       Frequent
               balancing,   stooping,   kneeling   and  crouching;
               occasional crawling; frequent reaching, handling,
               fingering, pushing and pulling with the left upper
               (non-dominant) extremity.     Frequent pushing and
               pulling with the left lower extremity. Occasional
               exposure to extreme cold and heat. Occasional
               exposure to vibration, atmospheric conditions,
               moving mechanical parts and high exposed place
               [sic]. No production pace work on assembly lines.
               May not work in close proximity (i.e. within 15-
               feet) of power generators, arc welding equipment,
               jumper cables or equipment utilizing powerful
               magnets such as MRI equipment, electromagnetic
               lifting equipment and similar industrial equipment.

       . . .

       5.      [Plaintiff] has no past relevant work.

       . . .

       9.      Considering [Plaintiff]’s age, education, work
               experience, and residual functional capacity, there
               are jobs that exist in significant numbers in the
               national economy that [she] can perform.

       . . .

       10.     [Plaintiff] has not been under a disability, as
               defined in the . . . Act, since March 22, 2016, the
               date the application was filed.

(Tr.     14-22    (bold   font   and   internal   parenthetical    citations

omitted).)




                                        3




       Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 3 of 38
                               II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s      denial   of   social    security   benefits.”      Hines   v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, “the scope of

[the Court’s] review of [such a] decision . . . is extremely

limited.” Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).            Instead, “a

reviewing   court    must    uphold   the   factual    findings   of    the    ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).            “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”        Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (brackets and internal quotation marks omitted).                    “If

there is evidence to justify a refusal to direct a verdict were the


                                        4




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 4 of 38
case before a jury, then there is substantial evidence.”              Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to    re-weigh   conflicting    evidence,    make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”      Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the   responsibility   for     that   decision   falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in   any    substantial   gainful    activity    by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.




                                    5




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 5 of 38
(quoting       42    U.S.C.     §       423(d)(1)(A)).2         “To    regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account    a    claimant’s      age,       education,     and   work    experience   in

addition to [the claimant’s] medical condition.”                          Id.   “These

regulations         establish       a    ‘sequential      evaluation      process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

[(‘RFC’)] to (4) perform [the claimant’s] past work or (5) any

other work.”         Albright v. Commissioner of Soc. Sec. Admin., 174

F.3d 473, 475 n.2 (4th Cir. 1999).3                     A finding adverse to the

claimant at any of several points in the SEP forecloses an award

      2
        The Act “comprises two disability benefits programs.    The Disability
Insurance Benefits Program provides benefits to disabled persons who have
contributed to the program while employed.    [SSI] . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).
      3
        “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                              6




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 6 of 38
and ends the inquiry.       For example, “[t]he first step determines

whether the claimant is engaged in ‘substantial gainful activity.’

If the claimant is working, benefits are denied.              The second step

determines    if   the   claimant   is       ‘severely’   disabled.    If   not,

benefits are denied.”      Bennett v. Sullivan, 917 F.2d 157, 159 (4th

Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”            Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can “perform past relevant              work”; if so, the claimant

does not qualify as disabled.        See id. at 179-80.        However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering



      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                         7




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 7 of 38
both        [the    claimant’s      RFC]   and   [the     claimant’s]   vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”          Hall, 658 F.2d at 264-65.          If, at this step, the

government cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

                              B.    Assignments of Error

        Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

        1) “[t]he ALJ erred by failing to adequately evaluate and

account       for    the   effects    of    Plaintiff’s    [shortness   of    breath

(‘SOB’)]       and    edema   due    to    chronic   [congestive   heart     failure

(‘CHF’)] when assessing her RFC” (Docket Entry 14 at 4 (bold font

and single-spacing omitted));

        2) “[t]he ALJ erred by failing to adequately evaluate and

account for the effects of Plaintiff’s [lower left extremity

(‘LLE’)] sensation loss when assessing her ability to work” (id. at

11 (bold font and single-spacing omitted));




        5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                             8




       Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 8 of 38
      3) “[t]he ALJ erred in his treatment of the medical opinion

evidence” (id. at 13 (bold font omitted); see also Docket Entry 17

at 1-3); and

      4) “[t]he ALJ erred by failing to evaluate whether Plaintiff’s

CHF medically equals Listing 4.02” (Docket Entry 14 at 16 (bold

font and single-spacing omitted); see also Docket Entry 17 at 3-5).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.      (See Docket Entry 16 at 10-24.)

            1. Additional Standing and Walking Limitations

      In Plaintiff’s first and second assignments of error, she

maintains that “[t]he ALJ failed to adequately evaluate and account

for the effects of Plaintiff’s SOB and edema due to chronic CHF

when assessing her RFC” (Docket Entry 14 at 4 (bold font and

single-spacing omitted)), and “failed to adequately evaluate and

account for the effects of Plaintiff’s LLE sensation loss when

assessing her ability to work” (id. at 11 (bold font and single-

spacing omitted)).6     For the reasons that follow, those assertions

entitle Plaintiff to no relief.

      RFC measures the most a claimant can do despite any physical

and   mental    limitations.     Hines,   453   F.3d   at   562;   20   C.F.R.

§ 416.945(a).      An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s



      6
        Due to the similarities in Plaintiff’s first and second assignments of
error, the undersigned will address them together.

                                      9




      Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 9 of 38
impairments, as well as any related symptoms, including pain.                      See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 416.945(b).                      The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).     See 20 C.F.R. § 416.967.          Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.      See 20 C.F.R. § 416.969a(c).

     “The    RFC    assessment   must       include    a   narrative      discussion

describing    how    the   evidence     supports      each    conclusion,      citing

specific medical facts (e.g., laboratory findings) and nonmedical

evidence (e.g., daily activities, observations). . . .                     The [ALJ]

must also explain how any material inconsistencies or ambiguities

in the evidence in the case record were considered and resolved.”

Social Security Ruling 96-8p, Policy Interpretation Ruling Titles

II and XVI: Assessing Residual Functional Capacity in Initial

Claims, 1996 WL 374184, at *7 (July 2, 1996) (“SSR 96-8p”).

Although the ALJ need not discuss every piece of evidence in making

an RFC determination, see Reid v. Commissioner of Soc. Sec., 769

F.3d 861, 865 (4th Cir. 2014), he or she “must both identify

evidence that       supports   his    [or    her]     conclusion   and     build   an

accurate     and    logical    bridge    from       that     evidence     to   [that]

conclusion,” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018)

(internal emphasis, quotation marks, and brackets omitted).                     Here,

as explained in more detail below, the ALJ’s decision supplies the


                                        10




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 10 of 38
necessary “accurate and logical bridge,” id. (internal quotation

marks omitted), between his discussion of the evidence and the RFC

assessment.

a. SOB, Fatigue, and Edema

     Plaintiff first contends that, in light of her testimony

regarding   difficulty   breathing,     fatigue,   and   lower   extremity

swelling (see Docket Entry 14 at 4-5 (citing Tr. 39, 41-44, 47-49,

54-55)), the ALJ did not sufficiently explain his finding that

Plaintiff remained capable of performing “the full walking and

standing range of light work” (id. at 5), and failed to build “an

‘accurate and logical bridge’” from the evidence to that conclusion

(id. at 6 (quoting Woods, 888 F.3d at 694)).                According to

Plaintiff, “completely absent from [the ALJ’s] decision is any real

discussion of how [Plaintiff’s] SOB upon exertion, fatigue and

edema due to chronic CHF do not limit her to walking short

distances, taking breaks from activity every few minutes or having

to elevate her feet when they swell as she testified.”                (Id.)

Plaintiff characterizes the ALJ’s error in that regard as “very

harmful,”   arguing   that,   “despite    the   ALJ’s    impression   that

[Plaintiff]’s heart problems largely subsided after her January

2016 heart attack, stenting procedures and [A]ICD placement, the

record actually reveals that she continued to suffer from ongoing,

serious symptoms from CHF including listing level depressed left

ventricular (‘LV’) functioning.”         (Id. (internal parenthetical


                                   11




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 11 of 38
citations omitted); see also id. at 6-10 (detailing evidence

Plaintiff believes supports the inclusion in the RFC of greater

standing and walking restrictions, as well as additional breaks to

permit her to elevate her feet (citing Tr. 269-73, 280, 298-99,

344, 364, 376, 401, 408, 412, 414, 461, 476, 482-83, 486, 490-91,

494, 513, 562, 564, 572-73, 605-06, 642, 654, 657-58, 668, 693,

695, 703-05, 765-66, 769-70, 780, 782, 786, 788, 790, 799, 802-03,

816, 903, 905, 910, 912-13, 920-21, 941, 946, 968)).)                          Those

arguments fall short.

       As    an   initial   matter,    the    ALJ    acknowledged       Plaintiff’s

testimony that her heart condition “affects her ability to breathe”

as well as that “her feet swell and she becomes very tired” (Tr.

16;    see    also   Tr.    39);   however,    the    ALJ     found     Plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of th[o]se symptoms [] not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in th[e ALJ’s] decision” (Tr. 19).                     Significantly,

Plaintiff did not challenge the ALJ’s finding in that regard. (See

Docket Entries 14, 17.)

       Moreover,     the    evidence   Plaintiff      cites     would    not    have

compelled the ALJ to adopt greater standing and walking limitations

or include in the RFC additional breaks to allow Plaintiff to

elevate her feet.      Although a transthoracic echocardiogram (“ECG”)

on October 13, 2017, reflected a left ventricular ejection fraction


                                        12




      Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 12 of 38
(“LVEF”) of 30 to 35 percent (see Tr. 815-16), that result,

standing alone, does not establish that Plaintiff experienced

severe SOB, fatigue, and/or edema during that time, particularly

when contemporaneous records reflect normal findings in that regard

(see Tr. 769-71 (9/3/17 - oxygen saturation 100%, normal breath

sounds, no edema), 780-86 (10/8/17 - tachycardia but no edema,

negative chest x-ray, oxygen saturation 100% on room air), 790

(10/21-10/22/17 - slight wheezing in setting of asthma exacerbation

due to exposure to bonfire and cigarettes but oxygen saturation

100% on room air, no edema), 799 (10/9/17 - tachycardia but oxygen

saturation 100% on room air)).7

      Plaintiff further maintains that “[h]er LVEF was remeasured in

December of 2017 [at] only 20%” (Docket Entry 14 at 9 (citing Tr.

968)) and “again measured at only 20%” on May 10, 2018 (id. at 10

(citing Tr. 941)).          That evidence, however, consists of AICD

interrogation reports which merely listed Plaintiff’s LVEF at the

time of the AICD’s implantation on January 15, 2016.              (Compare Tr.

941 (5/10/18 - LVEF 20%), 968 (12/13/17 - LVEF 20%), with Tr. 272,

288, 297-98, 331-333 (1/5/16 - LVEF 20-25%).)               Indeed, the report

dated   December      13,   2017,   lacks    any   specific   findings   and   a

clinician’s signature (see Tr. 968-72), and the report of May 10,

2018,   shows    19    instances     of     non-sustained     supraventricular



      7
        Additionally, an ECG performed less than two months earlier (on August
18, 2017) measured Plaintiff’s LVEF at 50 to 55 percent. (See Tr. 749.)

                                       13




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 13 of 38
tachycardia   (“SVT”)    on    December   18,   2017,    in   the   setting   of

significant gastrointestinal upset and dehydration but otherwise

normal sinus rhythm (see Tr. 941-47).

     Furthermore, a large portion of the evidence upon which

Plaintiff relies pertains to the time period during which Plaintiff

suffered two acute, cardiovascular events, i.e., her heart attack

and stroke in January and March 2016, respectively (see Docket

Entry 14 at 6-7 (citing Tr. 269-73, 280, 298-99, 344, 364, 376,

401, 408, 412, 414, 461, 476, 486, 490-91, 494)); however, the ALJ

clearly acknowledged the seriousness of both events, as he found at

step two that Plaintiff suffered from severe “status post CVA with

residual hemiparesis” and severe “status post myocardial infarction

[with] AICD placement” (Tr. 14) and discussed both hospitalizations

in a fair amount of detail in connection with his RFC analysis

(see Tr. 17).      Moreover, as such evidence reflects Plaintiff’s

symptoms during and in the immediate aftermath of her heart attack

and stroke, it does not support Plaintiff’s argument that the ALJ

erroneously found that Plaintiff’s “heart problems largely subsided

after her January 2016 heart attack, stenting procedures and [A]ICD

placement” (Docket Entry 14 at 6 (emphasis added)).

     The remaining evidence cited by Plaintiff, only some of which

reflects her subjective complaints of SOB, leg swelling, and

fatigue   (which   the   ALJ     discounted     (see    Tr.   19)),   contains

objectively normal findings in those areas (see Tr. 482-83 (4/19/16


                                     14




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 14 of 38
- no edema, no dyspnea, good air movement, normal gait, strength

improved), 512-13 (5/24/16 - normal ambulation, no edema, no

dyspnea, good air movement), 572-73 (6/27/16 - no dyspnea, good air

movement, no edema, normal gait, full strength), 605-07 (10/27/16 -

no edema, good air movement, full strength, overall doing great,

essentially no residual deficits from CVA), 642 (10/28/16 - oxygen

saturation 100% on room air, normal ambulation, no dyspnea, good

air movement, full strength, no edema, normal sensation, reflexes,

pulses, and coordination), 654-58 (4/3/17 - noting cane usage and

irregular gait but no dyspnea, good air movement, full strength, no

edema, no signs of CHF decompensation), 668-72 (1/4/17 - noting

multiple visits to emergency room for nausea and vomiting but

oxygen saturation 100% on room air), 693-95 (5/4/17 - normal chest

x-ray, normal strength and sensation), 703-05 (6/4/17 - no edema),

765-66 (7/4/17 - decreased breath sounds in lung bases and trace

edema,   but       oxygen   saturation   100%   on     room    air,   chest    x-ray

negative, full strength, normal pulses), 769-71 (9/3/17 - oxygen

saturation 100%, normal breath sounds, no edema), 780-86 (10/8/17 -

tachycardia but no edema, negative chest x-ray, oxygen saturation

100% on room air), 790 (10/21-10/22/17 - slight wheezing in setting

of asthma exacerbation due to exposure to bonfire and cigarettes

but oxygen saturation 100% on room air, no edema), 799 (10/9/17 -

tachycardia        but   oxygen   saturation    100%    on    room    air),   802-03

(10/16/17      -     Holter   Monitor    report      showing     rare    premature


                                         15




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 15 of 38
ventricular contractions (“PVCs”), no ventricular tachycardia, no

atrial      fibrillation,     and    no   evidence         of   “re-entrant”

supraventricular tachycardia (“SVT”), 903 (6/29/17 - negative chest

x-ray), 905 (7/28/17 - negative chest x-ray), 910-13 (5/10/18 -

doing well, looks better than previous visits, oxygen saturation

100%, normal gait), 920-21 (5/24/18 - stable CHF, doing well except

right arm pain and heartburn, oxygen saturation 99%)).

     Put simply, Plaintiff has not shown that the ALJ improperly

evaluated Plaintiff’s complaints of SOB, fatigue, and edema.

b. LLE Sensation Loss

     With regard to Plaintiff’s loss of sensation in the LLE, she

faults the ALJ for failing to “reconcile how [Plaintiff’s] LLE

numbness allow[ed] her to stand and walk for a majority of the day”

as required by the light-exertion RFC.          (Docket Entry 14 at 11.)

Plaintiff    deems   that   error   “harmful,   as   the    record   reveals,

consistent with her testimony, that she completely lacks sensation

in the left foot (to allow for proper proprioception) since her

March 2016 stroke.”     (Id. (emphasis added); see also id. at 11-12

(describing evidence Plaintiff contends supports greater standing

and walking restrictions in the RFC (citing Tr. 370, 375, 379, 382,

385-86, 498, 575, 580-83, 645, 662, 645, 688, 690, 728, 742,

916)).)   Those contentions fail to warrant remand.

     Here, the ALJ acknowledged Plaintiff’s testimony that she

constantly experiences “pain and a tingly feeling in the bottom of


                                     16




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 16 of 38
both feet and her toes” (Tr. 17; see Tr. 41-42) but, as explained

above,     found   that   “[Plaintiff]’s           statements      concerning       the

intensity, persistence and limiting effects of [her] symptoms

[we]re not entirely consistent with the medical evidence and other

evidence in the record” (Tr. 19), and Plaintiff did not contest

that finding (see Docket Entries 14, 17.)                   Moreover, in further

support    of   that    finding,    the      ALJ    noted    that    he     “afforded

[Plaintiff]     the    benefit     of   the    doubt,       when    evaluating      the

consistency of her statements with the findings in the objective

medical     evidence”     (Tr.   18),     and      recognized       that,       despite

Plaintiff’s claim of LLE numbness, “[i]n general, [Plaintiff]’s

gait [was] normal, with only a few instances of irregular or

abnormal gait noted.”         (Tr. 18; see also Tr. 20 (“[G]ait [wa]s

generally documented as normal without any mention of an assistive

device.”).)     The ALJ further observed that, although Plaintiff had

“balance    difficulty     initially      after     her     stroke,”      the    record

contained “no consistent documented use of a cane apart from a note

in April 2017.”       (Id.)

     Furthermore, the evidence Plaintiff cites would not have

compelled the ALJ to find greater standing and walking limitations

to account for Plaintiff’s LLE sensation loss.                       To the extent

Plaintiff relies on medical records generated at the time of her

stroke in March 2016 (see Docket Entry 14 at 11-12 (citing Tr. 370,

375, 379, 382, 386)), such evidence does not bolster Plaintiff’s


                                        17




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 17 of 38
argument “that she completely lack[ed] sensation in her left foot

(to allow for proper proprioception) since her March 2016 stroke”

(id. at 11 (emphasis added)).            Other evidence to which Plaintiff

points contains objective findings of LLE numbness, but lacks any

indication that such numbness impacted Plaintiff’s ability to stand

and walk.     (See Tr. 498-500 (4/19/16 - cardiologist office visit

describing “only residual deficit” from Plaintiff’s stroke as “left

foot numbness” and characterizing same as amounting to “essentially

no residual deficits,” as well as noting Plaintiff “doing great”

and could “shop in Wal-Mart without issues”), 645 (9/27/16 -

primary care physician finding no sensation in left foot but noting

normal ambulation, gait, and station), 662 (2/22/17 - same), 667

(2/6/17 - same), 728-42 (8/18/17 - hospitalization for LLE numbness

which     resolved   in   15   to   30   minutes   with   Plaintiff    able   to

ambulate), 916 (1/8/18 - primary care visit for blisters on feet

resulting from Plaintiff’s inability to feel foot warmers).)8

      Still other evidence relied upon by Plaintiff, although in

large part reflecting her subjective complaints of LLE numbness

(which the ALJ discounted (see Tr. 19)), documents objectively


      8
         Significantly, during that hospitalization, Plaintiff advised her
treatment providers that she “typically” experienced “paresthesias,” but that
this total loss of sensation “was different.” (Tr. 728.) Plaintiff further
“endorsed previous history for diabetic neuropathy,” but “denied ever having any
focal neurologic deficits” or the “severe symptomatology she felt earlier” that
day. (Tr. 731.) Thus, despite Plaintiff’s claim that she “completely lacked
sensation in her left foot” (Docket Entry 14 at 11 (emphasis added)), she
admitted that a total loss of sensation in her left foot occurred on only this
one occasion, may have resulted from her sleeping on her left side (see Tr. 732),
and resolved within 15 to 30 minutes (see Tr. 728).

                                         18




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 18 of 38
normal findings (see Tr. 575 (6/27/16 - primary care visit noting

worsening diabetes mellitus but reflecting no complaints of LLE

numbness      and    grossly   intact      sensation),      580-83   (8/11/16   -

consultative medical examination documenting complaints of left

foot numbness but no finding of decreased sensation), 688-90

(5/9/17 - cardiologist office visit noting Plaintiff’s report that

she    used   cane    for   left   foot    numbness   but    finding   no   focal

neurologic deficits and stating Plaintiff “doing great”).

       Accordingly, Plaintiff has failed to establish that the ALJ

erred in evaluating her LLE loss of sensation and thus her second

issue on review (like her first issue on review) falls short.

                     2. Evaluation of Medical Opinions

       Plaintiff contends that the ALJ committed reversible error of

law by failing to “consider all medical opinions given in the case,

assess the weight given to each opinion,” and explain the conflicts

between the medical opinions and the RFC in his decision.                (Docket

Entry 14 at 13 (bold font and capitalization omitted) (citing 20

C.F.R. § 404.1527(b), and SSR 96-8p); see also Docket Entry 17 at

1-3.)     In particular, Plaintiff asserts that the ALJ failed to

“evaluate and assign weight to [emergency room physician Dr. Daniel

T. Goodberry’s] medical opinion” that Plaintiff must “rest four

times per day as well as elevate her arms and legs particularly at

night” (Docket Entry 14 at 13 (citing Tr. 705)), failed to provide

an adequate rationale for discounting the opinion of treating


                                          19




      Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 19 of 38
cardiologist Dr. Brandon N. Williams that Plaintiff could not

“stand   for   a   long      time,   walk    or   complete   physical     tasks   as

individuals with normal heart functioning would have no problem

doing” (id. (citing Tr. 564)), and “wholly failed to mention, much

less evaluate and assign weight to Dr. Williams’[s] May 10, 2018

finding that [Plaintiff] suffered from New York Heart Association

(‘NYHA’) Stage III heart failure” (id. at 15 (citing Tr. 941,

947)).   Those arguments fail as a matter of law.

a. Dr. Goodberry

     Dr. Goodberry, as a one-time emergency room examiner, does not

constitute a treating source under the regulations (see 20 C.F.R.

§ 416.927(c)(2)) and thus his opinions, as a general proposition,

do not warrant controlling weight, see Turberville v. Colvin, No.

1:11CV262,     2014    WL    1671582,   at       *6   (M.D.N.C.   Apr.   23,   2014)

(unpublished), recommendation adopted, slip op. (M.D.N.C. May 15,

2014) (Eagles,        J.).     The   ALJ     must     nevertheless   evaluate     Dr.

Goodberry’s opinions using the factors outlined in the regulations

and expressly indicate and explain the weight he or she affords to

such opinions.        See 20 C.F.R. § 416.927(c) (“Regardless of its

source, [the ALJ] will evaluate every medical opinion [he or she]

receive[s]” and, where an opinion does not warrant controlling

weight, the ALJ must “consider all of the . . .                    factors [in 20

C.F.R. § 416.927(c)(1)-(6)] in deciding the weight [to] give to any

medical opinion.”); Social Security Ruling 96-5p, Medical Source


                                            20




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 20 of 38
Opinions on Issues Reserved to the Commissioner, 1996 WL 374183, at

5* (July 2, 1996) (“SSR 96-5p”) (noting that ALJs “must weigh

medical      source   statements    .   .    .   [and]   provid[e]    appropriate

explanations for accepting or rejecting such opinions” (emphasis

added).9

       Here, although the ALJ did not expressly discuss or weigh Dr.

Goodberry’s recommendation that Plaintiff must rest four times per

day    and   elevate   her   arms   and      legs   (Tr.   705),     the   ALJ   did

acknowledge Plaintiff’s June 2017 emergency room visit with Dr.

Goodberry, noting that Plaintiff “was negative for complaints of

weakness, with a physical examination that was within normal

limits” (Tr. 18 (citing Tr. 703)), and made “no reports of muscle

aches or weakness” (id. (citing Tr. 703-04)).

       Moreover, the ALJ’s omission of an express discussion and

weighing of Dr. Goodberry’s recommendation does not constitute

error, because the recommendation fails to qualify as a medical


       9
        For benefits applications filed on or after March 27, 2017, the SSA has
enacted substantial revisions to the regulations governing the evaluation of
opinion evidence. See Revisions to Rules Regarding the Evaluation of Medical
Evidence, 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18, 2017). Under the new
regulations, ALJs are no longer required to assign an evidentiary weight to
medical opinions or to accord special deference to treating source opinions. See
20 C.F.R. § 416.920c(a) (providing that ALJs “will not defer or give any specific
evidentiary weight, including controlling weight, to any medical opinion(s) or
prior administrative medical finding(s), including those from [a claimant’s]
medical sources”). Instead, an ALJ must determine and “articulate in [the] . . .
decision how persuasive [he or she] find[s] all of the medical opinions and all
of the prior administrative medical findings in [a claimant’s] case record.” 20
C.F.R. § 416.920c(b) (emphasis added). In light of these changes to the rules
governing the evaluation of opinion evidence, the SSA has also rescinded SSR
96-5p for claims filed on or after March 27, 2017. See 82 Fed. Reg. 15263 (Mar.
27, 2017). As Plaintiff applied for SSI prior to March 27, 2017 (see Tr. 177-
86), this Recommendation will apply the regulations and rulings in effect at the
time of Plaintiff’s SSI application.

                                        21




      Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 21 of 38
opinion under the regulations.          “Medical opinions are statements

from acceptable medical sources that reflect judgments about the

nature and severity of [the plaintiff’s] impairment(s), including

[the plaintiff’s] symptoms, diagnosis and prognosis, what [the

plaintiff]     can     still   do    despite    impairment(s),    and     [the

plaintiff’s]    physical       or   mental    restrictions.”      20    C.F.R.

§ 416.927(a)(1) (emphasis added).           A recommendation that a patient

undertake certain ameliorative measures does not equate to a

physical restriction or a judgment about what Plaintiff can still

do despite her impairments.         See Cruz v. Commissioner of Soc. Sec.

Admin., No. CV-19-04460, 2020 WL 3567033, at *2 (D. Ariz. July 1,

2020) (unpublished) (holding that “the ALJ was not obligated to

include a need to elevate the legs when sitting in the RFC finding”

or “to address that statement as a medical opinion,” because the

doctor “merely recommended that [the p]laintiff elevate her legs

when sitting” and “did not state it was necessary for work”

(internal quotation marks and brackets omitted)), appeal filed, No.

20-16651 (9th Cir. Aug. 26, 2020); Valentine v. Commissioner of

Soc. Sec. Admin., No. 1:18CV1887, 2019 WL 4395177, at *11 (N.D.

Ohio   July      23,      2019)     (unpublished)      (finding        doctor’s

“recommend[ation] . . . that [the plaintiff] elevate his legs to

treat his varicose veins” and “discharge instructions after an

emergency room visit . . . to elevate his legs above the level of

[his] heart when at rest” failed to qualify as “medical opinions


                                       22




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 22 of 38
that     [the    plaintiff]’s     varicose        veins   caused        work-related

functional       limitations”    (internal        quotation     marks    omitted)),

recommendation adopted, 2019 WL 4394168 (N.D. Ohio Sept. 13, 2019)

(unpublished); Inscho v. Commissioner of Soc. Sec., No. CV 17-114,

2018 WL 4184340, at *1 n.2 (W.D. Pa. Aug. 31, 2018) (unpublished)

(deeming the plaintiff’s “portray[al of consultative psychological

examiner]’s observations as an opinion as to [the p]laintiff’s

work-related      limitations    []    simply      inaccurate,”       because    “the

section of the evaluation labeled ‘Recommendations,’ the section

that came closest to offering opinions, set forth actions and

situations from which [the p]laintiff would benefit, not things

that she could or could not do”); Carpenter v. Berryhill, Civ. No.

16-179,    2017     WL   2909413,     at     *2   (E.D.   Ky.    May     12,    2017)

(unpublished)      (noting   lack     of    clarity    whether     cardiologist’s

“advice that [the plaintiff] elevate his legs qualifie[d] as a

‘medical opinion,’” because recommendation “never specified how

high, how often, or for how long” the plaintiff must “elevate his

legs” and “failed to explain how his treatment recommendation would

restrict [the plaintiff]’s physical activity or limit his ability

to     perform    work-related      functions”).          As    Dr.     Goodberry’s

recommendation did not constitute a medical opinion, the ALJ acted

properly in not assigning it weight.

       In Plaintiff’s Reply, she contends that the United States

Court of Appeals for the Fourth Circuit recently held that “a


                                           23




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 23 of 38
physician’s   directive    to    a   patient   to   elevate    her   legs

constitute[d] a medical opinion that require[d] weighing.” (Docket

Entry 17 at 2 (emphasis added) (citing Stoker v. Saul, 833 F. App’x

383 (4th Cir. 2020)).)    According to Plaintiff, “as was the case in

Stoker, Dr. Goodberry’s directive is consistent with and bolsters

the supportability of [Plaintiff]’s testimony that she must elevate

her feet when they swell.”      (Id. (emphasis added) (citing Tr. 39,

54).)

     Plaintiff’s reliance on Stoker falls short. In that case, the

Fourth Circuit rejected the ALJ’s rationale for discounting the

treating physician’s opinion that the plaintiff needed to elevate

his legs while sitting because the physician’s treatment notes

lacked any such instruction.     See Stoker, 833 F. App’x at 387 (“The

absence of a physician’s instruction or work restriction from

treatment notes does not necessarily impact the credibility of the

physician’s opinion that the instruction or restriction would

affect the claimant’s ability to work.”). Thus, the Fourth Circuit

addressed an opinion (or “directive” as Plaintiff called it (Docket

Entry 17 at 2)) from a treating physician, rather than, as here, a

recommendation from a one-time, emergency room physician.         See id.

As a result, the Fourth Circuit did not reach the issue confronting

the Court here of whether such a recommendation even qualifies as

a “medical opinion” under Section 916.927(a)(1) in the first

instance.


                                     24




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 24 of 38
     Nevertheless, even if Dr. Goodberry’s recommendation amounted

to a medical opinion, the ALJ’s failure to assign it weight would

amount to harmless error.       See generally Fisher v. Bowen, 869 F.2d

1055, 1057 (7th Cir. 1989) (observing that “[n]o principle of

administrative law or common sense requires us to remand a case in

quest of a perfect opinion unless there is reason to believe that

the remand might lead to a different result”).              Dr. Goodberry

provided his recommendation in the setting of a one-time emergency

room examination, at which Plaintiff presented with complaints of

lower extremity swelling that had resolved by the time of admission

and, consistently, Dr. Goodberry found no edema on examination.

(See Tr. 703-05.)    Moreover, none of Plaintiff’s treating doctors

over the course of her extensive treatment history offered opinions

that Plaintiff’s impairments required her to elevate her legs (or

arms) or to rest periodically throughout the day, thus indicating

that Dr. Goodberry’s recommendation amounted to nothing more than

an isolated suggestion.        Finally, Dr. Goodberry’s recommendation

that Plaintiff elevate her arms and legs “particularly at night

while sleeping” (Tr. 705 (emphasis added)) would have no bearing on

Plaintiff’s ability to perform work-related activities.

     Under these circumstances, Plaintiff’s challenge to the ALJ’s

failure   to   discuss   and   weigh    Dr.   Goodberry’s   recommendation

entitles her to no relief.




                                       25




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 25 of 38
b. Dr. Williams

     Plaintiff first objects to the ALJ’s decision to discount Dr.

Williams’s August 2016 opinion that Plaintiff could not “stand for

a long time, walk, or complete physical tasks as individuals with

normal heart functioning would have no problem doing” (Docket Entry

14 at 14 (citing Tr. 564)), because the opinion lacked “‘vocational

[sic]   specific   terms/limitations’”     (id.   (quoting    Tr.   21)).

According to Plaintiff, Dr. Williams’s opinion “runs in direct

conflict with the ALJ’s RFC for light standing and walking . . .

without even a limitation on [Plaintiff’s] ability to stand or walk

at one time.”   (Id.; see also id. (noting that “hallmark of light

exertion work is that it ‘requires a good deal of walking or

standing - the primary difference between sedentary and most light

jobs’” (emphasis supplied by Plaintiff) (quoting Social Security

Ruling 83-10, Titles II and XVI: Determining Capability to Do Other

Work – the Medical-Vocational Rules of Appendix 2, 1983 WL 31251,

at *5 (1983) (“SSR 83-10”))).)       Plaintiff’s argument misses the

mark.

     The ALJ did not err by finding that Dr. Williams’s opinion

lacked “vocational [sic] specific terms/limitations.”          (Tr. 21.)

Without quantifying “a longtime [sic]” (Tr. 564), Dr. Williams’s

opinion lends little guidance to the ALJ in determining how long

Plaintiff could stand.    Moreover, by opining that Plaintiff could

not “walk or complete physical tasks” to the extent individuals


                                   26




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 26 of 38
with normal heart functioning could (Tr. 564), Dr. Williams merely

indicated that Plaintiff had some, unquantified restriction in her

ability to walk and complete physical tasks.            See Bennett v.

Commissioner of Soc. Sec., No. 1:07CV1005, 2011 WL 1230526, at *4

(W.D.   Mich.   Mar.   31,    2011)     (unpublished)   (characterizing

podiatrist’s “advi[ce] only against a ‘long period’ of standing and

walking, without specifying what constituted a long period” as “too

vague and conclusory to . . . be entitled to deference”).           Under

such circumstances, the ALJ properly afforded Dr. Williams’s August

2016 letter limited weight.      (See Tr. 21.)

     Next, Plaintiff contends that an AICD interrogation report

dated May 10, 2018, which lists Plaintiff’s “NYHA Class” as “III”

qualifies as a “medical opinion” from Dr. Williams which the ALJ

failed to weigh (see Docket Entry 14 at 15 (citing Tr. 941, 947)),

because such a classification constitutes “an expression of how

symptoms limit an individual” (id. (citing Reed v. Berryhill, 337

F. Supp. 3d 525, 528 (E.D. Pa. 2018), and Rawlings v. Colvin, No.

3:14CV159, 2015 WL 3970608, at *7 (S.D. Ohio June 30, 2015)

(unpublished)); see also Docket Entry 17 at 2-3).           According to

Plaintiff, “the whole purpose of the NYHA classification system is

to grade the individuals [sic] symptoms and functional limitations”

(Docket Entry 17 at 2) and “Class III heart failure patients have

‘cardiac   disease   resulting   in   marked   limitation   of   physical

activity’” where “‘[l]ess than ordinary activity causes fatigue,


                                   27




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 27 of 38
palpitation, dyspnea, or anginal pain’” (id. at 2-3 (quoting The

Criteria Committee of the New York Heart Association, Nomenclature

and Criteria for Diagnosis of Diseases of the Heart and Great

Vessels, 253-56 (Little, Brown & Co. 9th ed. 1994)).                Plaintiff

additionally appears to believe that the fact that Dr. Williams’s

electronic signature appears on the document further suggests that

the report constitutes Dr. Williams’s medical opinion. (See Docket

Entry 14 at 15 (citing Tr. 947).)

      Plaintiff’s argument falters, because the notation in question

appears on an AICD interrogation report which, as discussed above

in connection with Plaintiff’s first issue on review, appears to

list Plaintiff’s heart condition, i.e., LVEF 20% and NYHA Class

III, at the time of her AICD implantation.             (Tr. 941.)   An ECG on

August 18, 2017, measured Plaintiff’s LVEF at 50 to 55 percent (see

Tr. 749), and a transthoracic ECG dated October 13, 2017, reflected

an   LVEF   of   30   to   35   percent   (see   Tr.    815-16);    yet,   the

interrogation report occurring months later in May 2018 continued

to list Plaintiff’s LVEF as 20% (see Tr. 941; see also Tr. 968

(interrogation report dated December 13, 2017, listing LVEF as

20%)).   Accordingly, the interrogation report in question does not

establish that Plaintiff’s CHF continued to rate as NYHA Class III

as of May 2018.

      Plaintiff’s attempt to interpret the NYHA Class III notation

as a medical opinion from Dr. Williams fares no better.              Although


                                     28




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 28 of 38
Dr. Williams signed off on the interrogation report (see Tr. 947),

he neither provided any commentary on the continuing validity of

Plaintiff’s   NYHA   classification,      nor   offered    any    work-related

restrictions that such a classification would entail (see Tr. 941-

47).    Moreover, on the same day as the AICD interrogation report,

Dr. Williams examined Plaintiff, noted that she                  “[a]ppear[ed]

stable” (Tr. 913), “seem[ed] to be doing well” (Tr. 910), and

“[a]ctually [] look[ed] better than she ha[d] previously” (id.),

documented Plaintiff’s denial of chest pain, SOB, and edema (see

id.), recorded oxygen saturation of 100% on room air, a normal

gait, and “no increased work of breathing or signs of respiratory

distress” (Tr. 912), and observed that her AICD was “functioning

appropriately” (Tr. 913).

       In light of the foregoing analysis, Plaintiff has not shown

that the ALJ erred in his evaluation of the opinions of Drs.

Goodberry   and   Williams,   and   the   Court   should    deny    relief   on

Plaintiff’s third assignment of error.

                              3. Listing 4.02

       Lastly, Plaintiff contends that “[t]he ALJ erred by failing to

evaluate whether Plaintiff’s CHF medically equals Listing 4.02.”

(Docket Entry 14 at 16 (bold font and single-spacing omitted); see

also Docket Entry 17 at 3-5.)        In that regard, Plaintiff argues

that, “[d]espite its implication in this case with [Plaintiff]

suffering from chronic CHF with numerous low LVEF readings (30% or


                                    29




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 29 of 38
lower) in her file both during periods of stability as well as

during acute events (Docket Entry 14 at 17 (citing Tr. 297, 376,

408, 693, 941, 968)), the ALJ did not mention, much less evaluate

Listing 4.02 for CHF in his decision” (id. (citing Tr. 15-16)).

Plaintiff concedes that “the record does not contain an exercise

stress test or [a] statement that it is not safe for [Plaintiff] to

perform one” (id.), but maintains that “Dr. Williams reiterated the

presence of [Plaintiff’s] risk [for sudden cardiac death] in May of

2018 when, during a period of stability, she still suffered from an

[LV]EF of only 20%” (id. (citing Tr. 913, 941)).        Thus, Plaintiff

argues, her medical records show “the presence of another ‘finding

related to [that] impairment that [is] at least of equal medical

significance to the required criteria.’”        (Id. at 18 (citing 20

C.F.R. 404.1526(b)).)      According to Plaintiff, she also “has

evidence of symptoms which ‘very seriously limit the ability to

independently initiate, sustain, or complete activities of daily

living’ both in her testimony and in her medical records including

her inability to get in and out of the shower on her own, dress on

her own, her inability to stand long enough to wash dishes, an

inability to prepare more than simple food such as cereal of

sandwiches, her need to be driven around by her husband and her

reliance on an electric scooter to simply get around a grocery

store.”     (Id. (quoting 20 C.F.R. Pt. 404, Subpt. P, App’x I,

§ 4.02).)


                                   30




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 30 of 38
     “Under Step 3, the [SSA’s SEP] regulation states that a

claimant will be found disabled if he or she has an impairment that

‘meets or equals one of [the] listings in appendix 1 of [20 C.F.R.

Pt. 404, Subpt. P] and meets the duration requirement.’”                 Radford

v. Colvin, 734 F.3d 288, 293 (4th Cir. 2013) (quoting 20 C.F.R.

§ 404.1520(a)(4)(iii) (internal bracketed numbers omitted)).                  “The

listings set   out   at   20   CFR   pt.   404,    subpt.    P,   App.   1,   are

descriptions   of    various    physical     and    mental    illnesses       and

abnormalities, most of which are categorized by the body system

they affect.      Each impairment is defined in terms of several

specific medical signs, symptoms, or laboratory test results.”

Sullivan v. Zebley, 493 U.S. 521, 529-30 (1990) (internal footnote

and parentheticals omitted).

     “In order to satisfy a listing and qualify for benefits, a

person must meet all of the medical criteria in a particular

listing.”   Bennett v. Sullivan, 917 F.2d 157, 160 (4th Cir. 1990)

(citing Zebley, 493 U.S. at 530, and 20 C.F.R. 404.1526(a)); see

also Zebley, 493 U.S. at 530 (“An impairment that manifests only

some of those criteria [in a listing], no matter how severely, does

not qualify.”).      “An impairment or combination of impairments

medically equals a listing when it is at least equal in severity

and duration to the criteria of any listed impairment.”              Grimes v.

Colvin, No. 1:14CV891, 2016 WL 1312031, at *4 (M.D.N.C. Mar. 31,

2016)   (unpublished)     (Osteen,    Jr.,    C.J.)    (citing      20    C.F.R.


                                     31




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 31 of 38
§ 416.926(a)-(b)) (emphasis added); see also Lewis v. Apfel, 236

F.3d 503, 514 (9th Cir. 2001) (“A finding of medical equivalence

must    be   based    on     medical    evidence           only.”   (citing      20    C.F.R.

§ 404.1529(d)(3)) (emphasis added)).                       “A claimant cannot qualify

for benefits under the ‘equivalence’ step by showing that the

overall      functional       impact     of        [her]     unlisted      impairment      or

combination of impairments is as severe as that of a listed

impairment.”        Zebley, 493 U.S. at 531 (emphasis added).

       “[O]nly where there is ample evidence in the record to support

a determination that a claimant’s impairment meets or equals one of

the listed impairments must the ALJ identify the relevant listed

impairments     and     compare      them      to     evidence      of     a    plaintiff’s

symptoms.” Reynolds v. Astrue, No. 3:11CV49, 2012 WL 748668, at *4

(W.D.N.C. Mar. 8, 2012) (unpublished) (emphasis added) (citing Cook

v. Heckler, 783 F.2d 1168, 1172-73 (4th Cir. 1986)); see also

Russell v. Chater, No. 94-2371, 60 F.3d 824 (table), 1995 WL

417576, at      *3    (4th    Cir.     July    7,     1995)    (unpublished)          (“Cook,

however,     does    not     establish    an        inflexible      rule       requiring   an

exhaustive      point-by-point          discussion           [of    listings]         in   all

cases.”).10

       10
         The Cook court’s confinement of the ALJ’s duty to explicitly identify
listings and compare their elements to the record to situations in which the
claimant comes forward with “ample evidence” that an impairment meets a listing
makes sense. “Step two of the [SEP] is a threshold question with a de minimis
severity requirement,” Felton-Miller v. Astrue, 459 F. App’x 226, 230 (4th Cir.
2011) (citing Bowen v. Yuckert, 482 U.S. 137, 153-54 (1987)), but “[t]he criteria
in the medical listings [at step three] are demanding and stringent,” Falco v.
Shalala, 27 F.3d 160, 162 (5th Cir. 1994) (internal quotation marks omitted); see
                                                                   (continued...)

                                              32




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 32 of 38
      To satisfy the criteria of Listing 4.02(A)(1) and (B)(1), a

claimant    must   offer    proof   of    “[CHF]   while     on    a    regimen   of

prescribed treatment” and “[m]edically documented . . . [s]ystolic

failure . . . with . . . [LVEF] of 30 percent or less during a

period     of   stability   (not    during    an   episode    of       acute   heart

failure) . . . AND

      . . . [p]ersistent symptoms of heart failure which very
      seriously limit the ability to independently initiate,
      sustain, or complete activities of daily living in an
      individual for whom a[ medical consultant], preferably
      one   experienced   in   the   care   of   patients  with
      cardiovascular    disease,   has    concluded   that  the
      performance of an exercise test would present a
      significant risk to the individual.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 4.02.                In this case, the

ALJ did not err by omitting a discussion of Listing 4.02, because

the record lacks “ample evidence” that Plaintiff’s condition met or

equaled that Listing, Cook, 783 F.2d at 1172-73.

      Plaintiff’s assertion that the record contains “numerous low

LVEF readings (30% or lower) . . . both during periods of stability

as well as during acute events” (Docket Entry 14 at 17 (emphasis

      10
        (...continued)
also Zebley, 493 U.S. at 532 (“[The Social Security Administration] has set the
medical criteria defining the listed impairments at a higher level of severity
than the statutory [disability] standard.”).     Accordingly, the mere fact that
an impairment qualifies as severe at step two does not suggest that it meets a
listing at step three. No reason thus exists for courts to require ALJs to
document the manner in which every impairment deemed severe at step two fails to
meet a listing at step three; rather, common sense supports the Fourth Circuit’s
decision in Cook to insist that ALJs discuss a specific listing only when the
claimant marshals “ample evidence” that an impairment actually meets the criteria
for that listing. Nor does the more recent ruling in Radford counsel otherwise.
Although the Fourth Circuit there remanded due to an ALJ’s “insufficient legal
analysis” at step three, it did so consistently with the standard set in Cook,
as the record contained “probative evidence strongly suggesting that [the
claimant] me[t] or equal[ed a particular listing].” Radford, 734 F.3d at 295.

                                         33




    Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 33 of 38
added) (citing Tr. 297, 376, 408, 693, 941, 968)) misses the mark.

Page 297 of the administrative transcript contains a report of a

consultation      with    Dr.    Williams   on   January   10,    2016,    which

references Plaintiff’s LVEF of 20 percent (obtained via ECG on

January 5, 2016 (see Tr. 331-33)).           (See Tr. 297.)       As this LVEF

reading took place during Plaintiff’s hospitalization for a heart

attack and acute heart failure, it did not occur during a “period

of stability” as required by Listing 4.02(A)(1).11 Similarly, pages

376 and 408 of the record document hospitalizations for a stroke

and    acute   systolic    CHF    decompensation    with    pulmonary     edema,

respectively, and thus those pages’ references to an LVEF of 25 to

30 percent obtained through ECG on March 13, 2016 (see Tr. 399-

401), do not establish a listing level LVEF occurring during a

“period of stability” under Listing 4.02(A)(1).                  (See Tr. 376,

408.) Moreover, Plaintiff’s citation to page 693 of the transcript

does not aid her cause, as that page documents a trip to the

emergency room on May 4, 2017, which merely references Plaintiff’s

past medical history (“PMHx”) of an LVEF of 25 to 30 percent. (See

Tr. 693.)      As discussed above, pages 941 and 968 contain excerpts

of AICD interrogation reports dated May 10, 2018, and December 13,

2017, respectively, which reflect Plaintiff’s LVEF on the day of



      11
         As the introductory section to the respiratory disorders listings
explains, “[w]hen an acute episode of heart failure is triggered by a remediable
factor, such as an arrhythmia, dietary sodium overload, or high altitude, cardiac
function may be restored and a chronic impairment may not be present.” 20 C.F.R.
Pt. 404, Subpt. P, App’x 1, § 4.00(D)(2)(b).

                                       34




      Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 34 of 38
AICD implantation in January 2016 during the immediate aftermath of

Plaintiff’s heart attack and acute heart failure.             (See Tr. 941,

968.) In short, the record lacks ample evidence that Plaintiff had

LVEF readings at 30 percent or less during periods of stability,

i.e., that she could meet the criteria of paragraph (A)(1) of

Listing 4.02, and thus the ALJ did not err by omitting an express

discussion of that Listing.

      The record also does not contain ample evidence that Plaintiff

could meet or equal the requirements of paragraph (B)(1) of Listing

4.02.      As stated above, Plaintiff concedes that “the record does

not contain an exercise stress test or [a] statement that it is not

safe for [Plaintiff] to perform one” (Docket Entry 14 at 17) and,

because the AICD interrogation reports merely reflect Plaintiff’s

LVEF in January 2016 at the time of implantation, Plaintiff’s

contention      that   “Dr.   Williams    reiterated    the   presence     of

[Plaintiff’s] risk [for sudden cardiac death] in May of 2018 when,

during a period of stability, she still suffered from an [LV]EF of

only 20%” (id. (citing Tr. 913, 941)) lacks merit. Thus, Plaintiff

has also not shown “the presence of another ‘finding related to

[her] impairment that [was] at least of equal medical significance

to   the    required   criteria.’”    (Id.   at   18   (quoting   20   C.F.R.

404.1526(b)).)

      Lastly, Plaintiff argues that “the [C]ourt’s review is limited

to the reasons articulated by the ALJ[,] and the ALJ never made


                                     35




     Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 35 of 38
th[e] argument [that Plaintiff lacked a qualifying LVEF] in support

of his decision as again, he failed to even mention, much less

evaluate whether [Plaintiff] met or medically equaled Listing

4.02.”    (Docket Entry 17 at 4 (citing Tr. 15-16, and, inter alia,

Patterson v. Bowen, 839 F.2d 221, 225 n.1 (4th Cir. 1988) (“We must

. . . affirm the ALJ’s decision only upon the reasons he gave.”)).)

Plaintiff’s argument overlooks the fact that, where an ALJ has not

provided   any      analysis   regarding       a   particular     listing,   and   a

plaintiff alleges that sufficient evidence exists that she meets or

equals that listing, the court necessarily must examine the record

in order to determine whether “ample evidence” existed in the

record that the plaintiff could have met or equaled the listing in

question, much like a court must do when conducting a harmlessness

analysis of an ALJ’s error.             See Bishop v. Commissioner of Soc.

Sec., 583 F. App’x 65, 67 (4th Cir. 2014) (finding no post hoc

rationalization where magistrate judge relied on certain evidence

not cited by ALJ, noting that “any error [by the ALJ wa]s reviewed

under the harmless error doctrine” and that, “if the decision

‘[wa]s overwhelmingly supported by the record though the agency’s

original opinion failed to marshal that support, then remanding

[wa]s a waste of time’” (quoting Spiva v. Astrue, 628 F.3d 346, 353

(7th Cir. 2010))); see also Smith-Johnson v. Commissioner of Soc.

Sec.,    579   F.   App’x   426,    435    (6th    Cir.   2014)    (noting   that,

“[u]ndoubtedly,       there    is   a     fine     line   between     a   post-hoc


                                          36




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 36 of 38
rationalization and a determination as to whether the record

evidence raises a substantial question” that the plaintiff met or

equaled a listing, but concluding that district court’s analysis

did not constitute “an improper post-hoc rationalization of the

ALJ’s   failure    to    consider    Listing    12.05(C)”);       Pumphrey    v.

Commissioner of Soc. Sec., No. 3:14CV71, 2015 WL 3868354, at *4

(N.D.W. Va. June 23, 2015) (unpublished) (rejecting the plaintiff’s

argument that, “because the ALJ did not analyze [L]isting 4.11 in

her decision, the magistrate judge’s determination that the record

contained   no    evidence   of    chronic    venous   insufficiency    was    a

post-hoc rationalization,” and noting that the magistrate judge had

to analyze whether “ample evidence [existed] in the record to

support a determination that [the p]laintiff’s impairment met or

equaled Listing 4.11B”).

     Put simply, Plaintiff has not shown that the ALJ erred by

failing to analyze whether Plaintiff’s CHF met or equaled Listing

4.02.

                              III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on      the   Pleadings    (Docket   Entry    13)   be   denied,    that




                                      37




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 37 of 38
Defendant’s Motion for Judgment on the Pleadings (Docket Entry 15)

be granted, and that judgment be entered dismissing this action.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


August 19, 2021




                                   38




   Case 1:20-cv-00277-TDS-LPA Document 18 Filed 08/19/21 Page 38 of 38
